Motion to dismiss an appeal from a judgment of the Appellate Division of the Supreme Court in the third judicial department, entered July 19, 1916, affirming a judgment of the Erie County Court, entered upon a verdict. Also appeals from an order of said Appellate Division dismissing two appeals.The motion was made upon the grounds that no exceptions survived the unanimous affirmance by the Appellate Division and that permission to appeal had not been obtained.Motion granted and appeals dismissed, with costs and ten dollars costs of motion.